While amended count A contains the above quotations, as well as the other counts, upon a reconsideration of said count A we are of the opinion that it does not violate the rule against a misjoinder. It is predicated upon injuries to the wife, and claims no damages incurred subsequent to or resulting from her death, and is confined to damages intermediate the injury and death. The rehearing is granted, the judgment of affirmance is set aside, as well as the nonsuit, and the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
SOMERVILLE, THOMAS, and BROWN, JJ., concur.